DETAILED ACTION

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner Notes
	Examiner notes that cancellation of Claims 21-23 has been entered into the record by After Final amendment on 10/05/2020.  While cancellation of these claims 


 Response to Remarks
Rejection under 35 USC § 112 
Applicant’s remarks submitted 10/21/2020, with respect to issues of support and clarity for claim features submitted 4/27/2020 by amendment to the original claims, have been considered but are not persuasive.  
Examiner is required to scrutinize amendments to the claims for not only for new matter but also for new terminology; and the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. See MPEP § 2111.01 and § 2173.05(a).
While examiner recognizes that an applicant is not limited to the nomenclature used in the application, however the specification of the present application reveals a multitude of optional features that may be incorporated into the general function of data unification, essentially establishing a generic disclosure of the data unification model. Due to the generic nature of the disclosure, the embodiment(s) encompassed by the amended claims lack support since the combination of these claimed features to render a particular embodiment or species that is not described in sufficient detail by the original disclosure.

For example, the portions of the disclosure which are drawn on for support of the claim amendments are without any specific details of implementation or combinations usable to form single embodiments, see ¶0183:  
“Some embodiments include a system (such as electronic commerce management module 320) for providing inventory management services from a plurality of disparate inventory resources for transactions received from a plurality of disparate transaction intake platforms. In some embodiments, one or more computers configured to implement an electronic commerce management module 320 executes instructions on one or more processors for a platform-agnostic transaction-related communication system. In some embodiments, the transaction-related communication system includes one or more receiving modules, such as transaction intake module 324, configured for receiving a first item of inventory transaction information, such as transaction tickets 310 from a customer-facing interface, for example, in some embodiments, through a user interface 322 and receiving a second item of inventory transaction information from, such as transaction tickets 310 a merchant-facing point-of-sale interface. In some embodiments, the transaction-related communication system includes an inventory coordination module 326 configured for rendering in a common internal format the first item of inventory transaction information, for example, as unified format transactions 360 from the customer-facing interface, and rendering in the common internal format the second item of inventory transaction information, for example, as unified format transactions 360 from the merchant-facing point-of-sale interface. In some embodiments, the transaction-related communication system includes an inventory coordination module 326 configured for transmitting the second item of inventory transaction information, for example, as unified inventory data 330 or transaction execution orders for inventory transaction execution by the second inventory resource, and transmitting the first item of inventory transaction information for inventory transaction execution by a first inventory resource. 
As an initial matter, the recitation of terms “first item of inventory transaction information” and “second item of inventory information”, is indeterminate – are there two items of inventory or two pieces of information? 
The second matter is that one of ordinary skill in the art would read the cited/highlighted portion as disclosing one embodiment when the common internal format is the same format as the format input from the customer facing computer; and a second embodiment when the common internal format is the same format as the format input from the merchant facing computer.  There is no mention or conceptual support for 
Thirdly, as indicated in previous prosecution record, the “third format” recited in the independent claims, is supported exclusively as an item of “financial transaction information” for payment processing by an external financial party.
Finally, there is no reference to any “transaction type” in the disclosure at large. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The stated intention of “a seamless experience for consumers across all channels” is insufficient for reliance on a specific interpretation claimed and disclosed elements. See 
Please note that the Applicant correctly surmises that the rejection of dependent is understood because of rejection of claims from which they depend.  

Prior Art Rejection
Applicant’s remarks with respect to claim 1, have been fully considered but they are not persuasive. 
Examiner notes that Applicant’s immediate arguments are consistent with arguments previously presented and responded to.  Accordingly the Borders reference is maintained herein with the same response as previously noted, that is additional citations within Borders for mapping the “rendering” steps, to staging of data to common data tables.  The cited passage for the “rendering” steps is directed to flat file database that is the “common” format with asynchronous interface mapped to first/second formats as best understood and supported by the Applicant’s disclosure at large.     For support of this interpretation, please also see the provided pertinent citation defining flat file databases.  

According to a specific embodiment, an integrated system is disclosed for effecting electronic commerce via a data network. The system comprises an inventory subsystem comprising memory. The inventory subsystem includes an inventory database configured or designed to maintain inventory records of a plurality of items of merchandise. The system also includes a customer interface subsystem in communication with the inventory subsystem. The customer interface subsystem is configured or designed to store available inventory information, and is also configured or designed to present selected item information relating to the inventory merchandise to at least one customer via the data network. The customer interface subsystem is further configured or designed to facilitate customer shopping transactions, and to store customer order information. The integrated system also comprises an Order Fulfillment Subsystem in communication with the inventory subsystem. The Order Fulfillment Subsystem is configured or designed to receive customer order information captured by the customer interface subsystem. The order information includes at least one customer order for at least one item. The Order Fulfillment Subsystem is also configured or designed to facilitate fulfillment of the customer order; with the Order Fulfillment Subsystem teaching merchant facing interface.  Examiner notes that the disputed passage of the Borders teaching at ¶0114, reads on the flat file database  as the “internal common format”; that is it is not intended to be understood as ‘different formats” for different items of inventory transaction information’, as argued by the Applicant.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examiner relies on the maintained 35 USC 112 rejections, in view of the clarifying response above:
Independent Claims 1, 8 and 15 have been amended to recite “a first transaction format” and a “second transaction format”.  A thorough review of the Applicant’s 
	Dependent claims are rejected as depending from Claims 1, 8 and 15, respectively. 
Accordingly, Claims 1-4, 6-11, 13-18 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the reason presented above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2007/0162353), herein “Borders”; in view of Moore et al (US 2007/0061266).

Referring to Claims 1, 8 and 15, Borders teaches a system, method and non-transitory computer-readable storage medium storing program instructions respectively directed to the same providing inventory management services from a plurality of disparate inventory resources for transactions received from a plurality of 5disparate transaction intake platforms, the system comprising: 
one or more computers configured to implement by executing instructions on one or more processors a transaction-related communication system (Fig. 1; and ¶0018: According to specific embodiments of the present invention, a technique for effecting electronic commerce using a data network is described. The data network includes a plurality of subsystems which, together, form an integrated system for receiving customer orders for selected items via a data network, fulfilling the customer orders, and delivering the ordered products to the customers. Moreover, according to a specific embodiment, the integrated nature of the system architecture of the present invention allows the on-line merchant to provide a guarantee to the customer that the ordered items will be available to be delivered to the customer at the specified window delivery time.), wherein the transaction-related communication system comprises:
10one or more receiving modules providing a single internet interface (API) receiving items of inventory transaction information relating to order transactions and return transactions (Fig. 3, elm. 382; and ¶0242: Additionally, the embodiment of FIG. 3 enables affiliates 384 to introduce their own on-line storefronts via an Internet API 382. According to one implementation, an affiliate is a third party which sells merchandise to customers 302 through one of the on-line stores 304, which is managed by the system 300 of FIG. 3. The affiliate may control the content of the affiliate store catalog, however, shopping, ordering, fulfillment, and delivery are handled by area business units (e.g. 320A, 320B) Customer shopping and ordering is handled by area business units (e.g., 320A, 320B, etc.). A customer may be routed to the closest area business unit based upon the customer's delivery address or other information relating to the customer's physical location. Thus, for example, a customer from Atlanta will be routed to the Atlanta business unit, whereas a customer from San Francisco will be routed to the San Francisco business unit for handling shopping, ordering, fulfillment and delivery details. Alternatively customers from different areas may be routed to a single Front Office system configured to handle customer ordering, shopping, and other electronic commerce transactions), the one or more receiving modules being configured for:	
 receiving in a first transaction format, a first item of inventory transaction information of a first inventory transaction type relating to an order transaction from a customer-facing interface with underscored portion teaching “first format” (¶0045; and : The Webstore Subsystem (WS) 132 provides an interface for enabling customers to access the on-line store (e.g. Webstore). In a specific embodiment where the Webstore is implemented as a website on the World Wide Web, customers may access the Webstore via the Internet or World Wide Web using any one of a plurality of conventional browsers. The Webstore user interface may be designed to provide a rich set of functions without requiring any special browser plug-ins. Thus, according to a specific embodiment, customers may access the Webstore using any client machine, regardless of the machine's operating system platform. Additionally, for security purposes, the Webstore interface also supports data encryption for exchange of any sensitive or private information between the customers and the website. According to a specific embodiment, the secure Webstore interface is implemented using a secure http protocol (HTTPS), commonly known to those of ordinary skill in the art), the custom facing interface presented on a device communicatively coupled to the receiving module via a network (¶0019: According to a specific embodiment, an integrated system is disclosed for effecting electronic commerce via a data network. The system comprises an inventory subsystem comprising memory. The inventory subsystem includes an inventory database configured or designed to maintain inventory records of a plurality of items of merchandise. The system also includes a customer interface subsystem in communication with the inventory subsystem. The customer interface subsystem is configured or designed to store available inventory information, and is also configured or designed to present selected item information relating to the inventory merchandise to at least one customer via the data network. The customer interface subsystem is further configured or designed to facilitate customer shopping transactions, and to store customer order information. The integrated system also comprises an Order Fulfillment Subsystem in communication with the inventory subsystem. The Order Fulfillment Subsystem is configured or designed to receive customer order information captured by the customer interface subsystem. The order information includes at least one customer order for at least one item. The Order Fulfillment Subsystem is also configured or designed to facilitate fulfillment of the customer order); and 
receiving, in a second transaction format,  a second item of inventory transaction information of a second inventory transaction type relating to a return transaction from a merchant-facing point-of-sale interface (¶0083 and ¶0113: The interface between the OMS and the Webstore Subsystem may be implemented, for example, using a plurality of executable programs. A first portion of the executable programs may be responsible for moving data from the Webstore to the OMS. This data may include, for example, new/updated customer data, new/updated order data, order cutoff information, order billing information, customer return information, customer credits and fees (e.g. bill adjustment data), etc. A second portion of the executable programs is responsible for moving data from the OMS to the Webstore Subsystem. This data may include, for example, inventory data, availability data, pricing data, and information about shipped customer orders; in view of ¶020/¶0231: Moreover, as shown in FIG. 2, each webstore implementation includes a respective Front Office system and Back Office system, as well as centralized Publication, Data Warehouse, and CSS Subsystems. For example, the Area A webstore 204A is managed primarily by an Area A business unit 230A, which includes a Front Office system 210A, and a Back Office system 220A. Similarly, the Area B webstore 204B is managed primarily by an Area B business unit 230B, which includes a respective Front Office system 210B, and a respective Back Office system 220B. The individual subsystems (e.g., WS, XPS, CRM, OMS, OFS, DWS, MFG, CSS) of each respective area business unit 230A and 230B are functionally similar to their corresponding subsystem counterparts previously described with reference to FIG. 1 of the drawings);
an inventory coordination module configured for:
rendering from the first transaction format to a third transaction format, the third transaction format being a common internal format the first item of inventory transaction information relating to the order transaction from the customer-facing interface (¶0061: Each subsystem may be configured or designed to communicate with each other via a plurality of interfaces. According to a specific embodiment, the plurality of interfaces includes both synchronous and asynchronous interfaces. Many of the various system interfaces are configured to be asynchronous, wherein data is typically transferred in batch mode via staging (e.g. database) tables or flat files (e.g., separated value files). However, at least a portion of the system interfaces are configured as synchronous interfaces. Generally, a synchronous interface may be used where an immediate response from a server or component is required. Synchronous interfaces in the system 100 of FIG. 1 may exist between WS 130 and XPS 124, XPS 124 and Route Planner 118, WS 130 and Tax Server 114, and MFD server 112 and Tax Server 114; and ¶0110: According to a specific implementation, all PUB-OMS and WS-OMS interface programs are configured to operate at the database schema level. New and updated data may be posted to a persistent message queue (e.g. staging tables) within the data source database. From there, the data may be processed into the destination database); and 
20rendering from the second transaction format to the third transaction format the second item of inventory transaction information relating to the return transaction from the merchant-facing point-of-sale interface (Fig. 9; and ¶0061; and ¶0114: The interface between OMS and the Order Fulfillment Subsystem (OFS) 160 may be implemented, for example, as a flat file interface. Different files may be used for each type of transaction within the system. For example, the OFS-OMS interface may support the following transactions: (1) new/updated SKU and UPC data from OMS to OFS; (2) expected receipts (for vendor purchase orders and special customer orders) from OMS to OFS; (3) expected receipt confirmations from OFS to OMS; (4) planned customer shipment data from OMS to OFS; (5) shipment confirmation data from OFS to OMS; (6) and inventory synchronization and adjustment data from OFS to OMS. According to a specific embodiment, a third party software package such as, for example, Mercator (from TSISoft (of Wilton, Connecticut) may be used to map data from the OMS database to ASCII files (e.g. flat files) and visa versa. Outbound data (from OMS) may be selected directly from tables in the OMS database and formatted to the appropriate file format for transfer. Inbound data (to OMS) is processed into staging tables within OMS, where it may then be processed into transaction tables supported by the OMS batch processes, and/or ¶0061: Generally, a synchronous interface may be used where an immediate response from a server or component is required. Synchronous interfaces in the system 100 of FIG. 1 may exist between WS 130 and XPS 124, XPS 124 and Route Planner 118, WS 130 and Tax Server 114, and MFD server 112 and Tax Server 114)
transmitting the second item of inventory transaction information related to the order transaction for inventory transaction execution by the second inventory 25resource (¶0181: At (R) the OMS receives and processes the returns data and issues an expected returns receipt (RMA) to the OFS. Return merchandise authorizations (RMAs) may be created, for example, in response to item returns, item shortages, damage to items, etc. At (S) the returned item(s) are received at the distribution center (DC). After the returned items have been inspected and processed at the DC (e.g. checked in and put away), an RMA confirmation is sent from the OFS to the OMS. The RMA confirmation may include, for example, SKU data relating to actual items of returned inventory which were restocked in the distribution center), and 
transmitting the first item of inventory transaction information relating to the order transaction for inventory transaction execution by a first inventory resource (¶0133: At (3) it is assumed that a buyer has approved a purchase order (PO) which has been generated for a new item at the Order Management Subsystem 150. ..¶0141: Another distinct advantage of the integrated architecture of the present invention is that its integrated nature allows for automatic updating of information within the various subsystems based upon a single event occurring in any one of the subsystems. Thus, for example, as illustrated in FIG. 4, a purchase order for a new item (at 3) automatically causes the purchase order to be issued to the appropriate vendors, an expected receipt for the purchase order to be issued to the Order Fulfillment Subsystem 160, and automatically causes updated ATP and price data to be transmitted to the Front Office system, whereupon the updated ATP and price information will automatically be displayed to the customer, and ¶0158).
While Borders teaches this model facilitation by Internet (e.g. Fig. 4; ¶0041: The integrated system architecture of the present invention may be used to implement a variety of electronic commerce techniques. For example, according to a specific embodiment, the integrated system architecture of the present invention may be used to implement an on-line store which may be accessed by customers via the Internet or World Wide Web. Using the technique of the present invention, the on-line store may be configured to facilitate customer transactions, including, for example, providing customers with catalog information relating to items which are available for purchase; enabling customers to schedule a delivery destination, date, and time for delivery of an order; receiving and managing customer orders; facilitating fulfillment of the customer orders; facilitating delivery of the customer orders; etc. The on-line store may include a plurality of systems, subsystems and/or components for interfacing with customers via the data network; and a common presentation layer (¶0083), he is not specific to “single... API” “gateway” as disclosed by the Applicant.
Moore however does disclose the use of a common gateway  for receiving retail operation modules (¶0245: To enhance functionality, a server 104 may execute programs associated with Web documents using programming or scripting languages, such as Perl, C, C++, C#, or Java, or a Common Gateway Interface ("CGI") script to access applications on the server. A server 104 may also use server-side scripting languages such as ColdFusion from MacroMedia or PHP. These programs and languages may perform "back-end" functions such as order processing, database management, and content searching). 
One of ordinary skill in the art would recognize this common interface to be obvious for employing the advantages of the internet for extensive and far-reaching retail operations (See Moore ¶0061).

Referring to Claims 2, 9 and 16, Borders in view of Moore teaches Claims 1, 8 and 15, and Borders further teaching:
 a synchronization server module configured for providing background 5updates of transactions to the customer facing interface and the merchant-facing point of sale interface (¶0145: Additionally, the Webstore updates its ATP data relating to items associated with the scheduled order(s). According to an alternate embodiment, the Webstore may update its ATP data each time it modifies the contents of a customer's electronic shopping cart. Once the Webstore provides the updated ATP data to the OMS, the OMS updates its ATP data so that it is in synchronization with the Webstore ATP data).

Referring to Claims 3, 10 and 17, Borders in view of Moore teaches Claims 1, 8 and 15, and Borders further teaching wherein: 
the receiving the first item of inventory transaction information relating to an order transaction from the customer-facing interface further comprises receiving in a common intake transaction ticket format over the network from a customer’s computing device an order for an item as the first item of 15inventory transaction information relating to an order  Additionally, the Webstore updates its ATP data relating to items associated with the scheduled order(s). According to an alternate embodiment, the Webstore may update its ATP data each time it modifies the contents of a customer's electronic shopping cart. Once the Webstore provides the updated ATP data to the OMS, the OMS updates its ATP data so that it is in synchronization with the Webstore ATP data; and/or ¶0152/¶0153, with delivery transaction  information teaching “first item of inventory transaction information “in view of the following claim limitation directed to “returns”, 
the receiving the second item of inventory transaction information relating to an return transaction from the merchant-facing point-of-sale interface further comprises receiving over the network in the common intake transaction ticket 20format a return of the item as the second item of inventory transaction information relating to an return transaction from the merchant-facing point-of-sale interface (e.g. Fig. 5; ¶0113; ¶153 in view of ¶0132),
 the inventory coordination module is further configured for updating a unified inventory database to reflect fulfillment of the order for the 25item (e.g. ¶0158), and 
the inventory coordination module is further configured for updating a unified inventory database to reflect fulfillment of the return of the item (¶0180:/¶0181: Additionally, according to a specific embodiment, the Webstore may automatically update its ATP data and inventory data based upon the received returns data in order to allow the returned items to be immediately available for customer purchase).
Whereas Borders teaches to platform communication of transaction information to and from the customer performed using any client machine, regardless of the machine's operating system platform (¶0080), via the internet (¶0191), he is silent to the customer device as a mobile computing device.
However Moore discloses in his model that embraces commercial transactions transaction processing, wherein the participating device is a mobile computing device (¶0079; and ¶0213: One example of such a client 102 is a personal computer equipped with an operating system such as Microsoft Windows XP, UNIX, or Linux, along with software support for Internet communication protocols. The personal computer may also include a browser program, such as Microsoft Internet Explorer, Netscape Navigator, or FireFox, to provide a user interface for access to the internetwork 110. Although the personal computer is a typical client 102, the client 102 may also be a workstation, mobile computer, Web phone, VOIP device, television set-top box, interactive kiosk, personal digital assistant, wireless electronic mail device, or other device capable of communicating over the Internet. As used herein, the term "client" is intended to refer to any of the above-described clients 102 or other client devices, and the term "browser" is intended to refer to any of the above browser programs or other software or firmware providing a user interface for navigating an internetwork 110 such as the Internet.).
One of ordinary skill in the art find it obvious to recognize that a customer would conduct transactions on their mobile device because of the convenience afforded by having a computing device available wherever one is located.

Referring to Claims 4, 11 and 18, Borders in view of Moore, teaches Claims 1, 8 and 15, Borders further teaching wherein the receiving the first item of inventory transaction information from the 5customer-facing interface further comprises 
SKU data; ¶0141-¶0145; and/or ¶0152/¶0153),
10the receiving the second item of inventory transaction information relating to an return transaction from the merchant-facing point-of-sale interface further comprises receiving over the network in the common intake transaction ticket format a return of the item as the second item of inventory transaction information relating to an return transaction from the merchant-facing point-of-sale 15interface (e.g. Fig. 5; Fig. 11; and ¶0113), 
the inventory coordination module is further configured for querying a unified inventory database to ascertain whether fulfillment of the order for the item is possible (¶0157/¶0158; and ¶0161: According to a specific embodiment of the present invention, the Webstore 132 maintains a resource capacity data cache of currently available and reserved capacity resources corresponding to selected subsystems. When a customer selects a particular item for purchase, the Webstore retrieves the capacity profile for the selected item, and uses this data to determine whether there is sufficient resource capacity in the selected subsystems to ensure that the selected item may be fulfilled and delivered to the customer by the specified delivery date, location, and time), and
 the inventory coordination module is further configured for updating a 20unified inventory database to reflect fulfillment of the return of the item (¶0153: At (12) the Webstore transmits the final invoice data and returns data to the OMS. The OMS processes the final invoice data and returns data, and updates the customer invoice and billing records accordingly. Additionally, at (13) the OMS notifies the OFS of any returns (by way of advance shipment notices--ASNs) so that the OFS may properly process the returned items once received. At (14) the returned items are received and processed by the OFS. After the returned items have been processed and restocked in the distribution center, at (15) the OFS transmits returns confirmation data to the OMS. The OMS then updates its inventory and ATP data based upon the returns confirmation data received from OFS. Additionally, at (16) the OMS forwards the updated ATP data to the Front Office system 130, whereupon the Webstore updates its ATP information).
Whereas Borders teaches to platform communication of transaction information to and from the customer performed using any client machine, regardless of the machine's operating system platform (¶0080), via the internet (¶0191), he is silent to the customer device as a mobile computing device.
However Moore discloses in his model that embraces commercial transactions transaction processing, wherein the participating device is a mobile computing device (¶0213: Ibid).
One of ordinary skill in the art find it obvious to recognize that a customer would conduct transactions on their mobile device because of the convenience afforded by having a computing device available wherever one is located.

Referring to Claims 6, 13 and 20, Borders in view of Moore, teaches Claims 1, 8 and 15, Borders further teaching wherein the receiving the first item of inventory transaction information relating to an order transaction from the 5customer-facing interface further comprises 

10the receiving the second item of inventory transaction information relating to an return transaction from the merchant-facing point-of-sale interface further comprises receiving over the network in the common intake transaction ticket format a return of the item as the second item of inventory transaction information from the merchant-facing point-of-sale 15interface (Fig. 11), 
the inventory coordination module is further configured for updating a unified inventory database to reflect fulfillment of the order for the item from an inventory warehouse resource (Ibid; Claim 4),
 the inventory coordination module is further configured for updating a 20unified inventory database to reflect fulfillment of the return of the item by updating an in-stock inventory count for a specified locations (¶0135); yet his is silent to “brick-and-mortar retail location housing the merchant-facing point-of-sale interface”; nor does he teach a “mobile device”.
However Moore discloses in his model that embraces commercial transactions transaction processing, wherein the participating device is a mobile computing device (¶0213: Ibid). 
One of ordinary skill in the art find it obvious to recognize that a customer would conduct transactions on their mobile device because of the convenience afforded by having a computing device available wherever one is located.

Referring to Claims 7 and 14, Borders in view of Moore, teaches Claims 1 and 8, further teaching: a business intelligence analytics module configured for providing business intelligence based at least in part on the inventory transaction information (Fig. 8, ¶0023; and ¶0105: FIG. 8, the OMS subsystem includes an Enterprise Resource Planning System 810 for processing data received from at least a portion of the other subsystems. The data processing system 810 includes an order management component 812, a purchasing component 814, a finance component 816, a billing component 818, and an inventory component 820. The order management component 812 is responsible for managing customer orders).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
https://www.cleo.com/blog/assessing-the-intermediate-database

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

DANA . AMSDELL

Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687